                                                                                              JS-6
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                      CIVIL MINUTES - GENERAL
     Case No.      5:19-CV-02398-RGK-SP                                     Date    April 6, 2020
     Title         LEANNA MIKE v. FCA US LLC




 Present: The                 R. GARY KLAUSNER, U.S. DISTRICT JUDGE
 Honorable
 Sharon L. Williams (Not Present)                       Not Reported                           N/A
             Deputy Clerk                        Court Reporter / Recorder                   Tape No.
             Attorneys Present for Plaintiff:                      Attorneys Present for Defendants:
                      Not Present                                            Not Present
 Proceedings:              (IN CHAMBERS) Order Re: Order Remanding Action to State Court

       On November 5, 2019, Leanna Mike (“Plaintiff”) filed a Complaint against FAC US LLC
(“Defendant”) alleging violations of the Song-Beverly Warranty Act.

       On December 13, 2019, Defendant removed the action to federal court alleging jurisdiction on
the grounds of diversity of citizenship. Upon review of Defendant’s Notice of Removal, the Court
hereby remands the action for lack of subject matter jurisdiction.

         Pursuant to 28 U.S.C. § 1332, district courts shall have original jurisdiction over any civil action
in which the parties are citizens of different states and the action involved an amount in controversy that
exceeds $75,000. After a plaintiff files a case in state court, the defendant attempting to remove the case
to federal court bears the burden of proving the amount in controversy requirement has been met.
Lowdermilk v. United States Bank Nat’l Ass’n, 479 F.3d 994, 998 (9th Cir. 2007). If the complaint does
not allege that the amount in controversy has been met, the removing defendant must plausibly allege in
its notice of removal that the amount in controversy exceeds the jurisdictional threshold. Dart Cherokee
Basin Operating Co., LLC v. Owens, 135 S. Ct. 547, 553-54(2014). If the plaintiff contests, or the court
questions, the defendant’s allegation, the defendant must establish that the jurisdictional requirement has
been met by a preponderance of the evidence. Guas v. Miles, Inc., 980 F.2d 564, 566–67 (9th Cir. 1992).

         In her complaint, Plaintiff seeks damages, including compensatory damages, restitution,
statutory remedies, as well as attorneys’ fees and costs under the Song-Beverly Warranty Act. In support
of its removal, Defendant states that even without considering attorneys’ fees, Plaintiff seeks total
damages of at least $116, 252.40.

       In support of its assertion, Defendant points to a Retail Installment Contract, which sets forth a
purchase price of $34,920, plus taxes and fees of $3,830.80, for a total purchase price of $38,750.80.
While the Song-Beverly Warranty Act allows a plaintiff to recover the full purchase price of the car, this
amount must be reduced to account for any use by plaintiff prior to the first repair of the vehicle. See
   CV-90 (06/04)                         CIVIL MINUTES - GENERAL                               Page 1 of 2
                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                    CIVIL MINUTES - GENERAL
     Case No.      5:19-CV-02398-RGK-SP                                   Date    April 6, 2020
     Title         LEANNA MIKE v. FCA US LLC

Tokmakova v. Volkswagen Group of America, Inc., 2012 WL 12952629, at * 2–3. Here, there is there no
indication as to how many miles Plaintiff drove the care prior to the first repair. Without such facts, the
Court is left with considerable doubt as to the amount in controversy. Accord Tokmakova, 2012 WL
12952629, at *3. Further, a plaintiff’s recovery is limited to the actual payment amount to the seller. See
Brady v. Mercedes-Benz USA, Inc., 243 F. Supp. 2d 1004, 1008 (N.D. Cal. 2002). Again, there are no
facts indicating how many payments have already been made on the installment contract.

        As Defendant points out, Plaintiff would be entitled to civil penalties and attorneys’ fees if the
action succeeds. However, the Court finds that Defendant’s inclusion of these amounts is similarly
deficient. As to attorneys’ fees, the Court finds that Defendant has not carried its burden of showing by a
preponderance of the evidence the amount of future attorneys’ fees. At best, Defendant has provided
only speculation. As to civil penalties, Defendant has not offered any evidence to support such an
award.

      Accordingly, the Court is not satisfied that Defendant has satisfied their burden of showing by a
preponderance of the evidence, that the amount in controversy meets the jurisdictional requirement.

       In light of the foregoing, the action is hereby remanded to state court for all further proceedings.

       IT IS SO ORDERED.


                                                                                              :

                                                       Initials of Preparer                  VRV




   CV-90 (06/04)                       CIVIL MINUTES - GENERAL                                Page 2 of 2
